Citation Nr: 0740981	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
in which the RO increased the veteran's rating for his 
service-connected PTSD from 30 percent to 50 percent, 
effective September 27, 2004.  In March 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in August 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2005.

In June 2006, the veteran's representative filed claims for 
service connection for feet problems and for a total 
disability rating on the basis of individual unemployability 
(TDIU).  As these matters have not been adjudicated by the 
RO, they are not properly before the Board; hence, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's PTSD is manifested by social isolation, 
suicidal and homicidal thoughts, anger, irritated effect, 
intrusive thoughts and recollections, hypervigilance, 
exaggerated startle response, chronic sleep disturbance, 
flashbacks, nightmares, depression, anxiety, concentration 
and memory problems, and compromised insight and judgment; 
these symptoms suggest occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.




CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 70 percent schedular rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.20, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a November 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for a higher 
rating for PTSD, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  The August 2005 SOC set forth 
the criteria for higher ratings for psychiatric disabilities 
under 38 C.F.R. § 4.130 (which is sufficient under 
Dingess/Hartman).  After issuance of each notice described 
above, and opportunity for the appellant to respond, the 
August 2005 SOC reflects readjudication of the claim.  Hence, 
the appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).

The Board notes that the veteran has not generally been 
notified as to the assignment of disability ratings and 
effective dates, as well as the type of information that 
impacts these determinations.  However, on these facts, such 
omission is not shown to prejudice the veteran.  As indicated 
below, the Board herein grants a higher 70 percent rating for 
PTSD (essentially effective the date of the claim for 
increase), and there indication whatsoever that the veteran 
is appealing the effective assigned for the 50 percent rating 
on appeal (also assigned effective the date of the claim for 
increase).  Moreover, the veteran the veteran is free to 
appeal either or both the assigned rating and the assigned 
effective date one the RO  issues a rating decision 
implementing the Board's decision.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, outpatient treatment 
records from the VA Medical Center (VAMC) in Albany, New 
York, as well as a VA examination report and reports from the 
local Vet Center and Vietnam Veterans Readjustment Program.  
Also of record and considered in connection with the claim 
are various written statements provided by the veteran and by 
his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



II.  Higher Rating for PTSD

A.  Factual Background

In his September 2004 claim for a higher rating for his 
service-connected PTSD, the veteran's representative noted 
that the veteran could not sleep, had recently lost weight, 
lived with his 87-year-old mother who had been widowed for 10 
years, remained socially isolated, and was estranged from his 
only brother, sister-in-law and godson who had not spoken to 
him for more than four years.

On VA psychiatric examination in December 2004, the veteran 
told the examiner that he had not had any recent 
hospitalizations and was not then taking any medications.  
The veteran described his hospitalization and shock treatment 
in 1970 as a bad experience and the reason why he avoided 
counseling and psychotherapy.  However, the veteran noted 
five recent treatment sessions with a Ms. R.R., who was not 
otherwise identified.  It also was noted that the veteran had 
worked as a housekeeper at a VA hospital for 10 years, after 
working at as many as 30 different manual labor jobs post-
service because he had difficulty getting along with others.  
He denied an alcohol problem, but admitted he had entered a 
detoxification program once to keep a job.  The veteran was 
married once for six months many years ago, but was still 
angry at his ex-wife.  He had no children because he said he 
was worried about his exposure to Agent Orange while in 
Vietnam.  The veteran told the examiner that he had not 
pursued a romantic relationship in the past 20 years.  He 
described himself as very socially avoidant and had no 
friends.  Most days the only person he spoke with was his 
elderly mother, whom he lived with since 1984.  The veteran 
told the examiner that he would be actively suicidal if she 
was not living and he did not need to take care of her.  The 
veteran also noted estrangement from his younger brother, who 
was offended that his mother put her house in the veteran's 
name.  The veteran also reported that he lost 20 pounds in 
recent months, which he thought was due to anxiety.  

On examination, the veteran was polite and cooperative, but 
showed a very angry and hostile appearance.  He was noted 
alert and oriented to four spheres and showed no obvious 
deficits in thinking or memory.  Speech was logical and 
focused at all times.  The veteran described his typical mood 
as angry and depressed and his temper as not good.  The 
examiner, however, noted that the veteran appeared to control 
his temper and did not appear to be aggressive, destructive, 
or violent.  It was noted that the veteran appeared to bottle 
up his anger.  The veteran reported a history of anxiety 
attacks with multiple triggers, such as a helicopter or body 
bags at the hospital.  He reported a small appetite and a low 
energy level.  His sleep was typically interrupted and he got 
only two hours of sleep at any one time.  He did not take 
sleeping medications because he wanted to be alert in the 
event that his mother needed him.  The veteran rated his 
self-esteem as a 2 on a scale of 1/10 because he went to 
college and now cleans toilets for a living.  He was also 
angry and resentful that many college classmates were more 
successful.  He described himself as suicidal at many times 
throughout his life, but said that he was not currently 
suicidal as he knew he needed to take care of his mother.  He 
admitted to homicidal fantasies throughout his life towards 
his ex-wife, employers, and his brother.  However, the 
veteran said that he never intended to carry out any of these 
fantasies.  

The veteran's war memories were triggered on a daily basis 
when he saw a patient on a gurney or cleaned up the morgue.  
The veteran also stated that he had a startle response for 
multiple events, including the Fourth of July, a car 
backfiring, and the sound of a helicopter.  He reported both 
flashbacks and nightmares.  He was unable to state any loss 
of interest in any previously rewarding activities.  He 
reported no hobbies and said that he just did chores around 
the house and helped to take care of his home and mother.  

The examiner diagnosed chronic PTSD and avoidant personality 
disorder which could be an outgrowth of PTSD.  The examiner 
noted serious impairment in the veteran's overall functioning 
and noted such symptoms as sleep disturbance, appetite 
disturbance, depressed mood, chronic anxiety, social 
avoidance, and estrangement from his brother.  He assigned 
the veteran a current Global Assessment of Functioning (GAF) 
score of 50.

In December 2004, the veteran took a number of psychological 
tests and underwent a PTSD assessment at the Vietnam Veterans 
Readjustment Program (VVRP) at the Albany VAMC.  The veteran 
complained of sleep disturbance, difficulty managing anger, 
depression, concentration and memory problems, traumatic 
dreaming, intrusive recollections, social isolation, periodic 
suicidal ideations, employment dissatisfaction, and 
interpersonal difficulties.  He reported exaggerated startle 
response when exposed to reminders of war and death, such as 
loud and sudden noises.  He said that one of his duties in 
Vietnam was to spray Agent Orange on the vegetation which 
surrounded new air bases.  In 1984, he learned about its 
potential second generation effects and decided not to have 
children.  He expressed guilt feelings about the likely 
damage which he caused other soldiers and local children.  He 
attributed his concentration and memory difficulties to seven 
electro convulsive therapy (ECT) treatments he received post 
service when he was hospitalized for five weeks after a 
suicide attempt in college.  Since 1991, he worked as a part-
time cleaner at the Albany VAMC.  He said that he was treated 
unfairly and that others, who were less experienced, were 
advanced over him.  The veteran reported a life-long pattern 
of underemployment, which he attributed to unfair treatment 
by his employers.  He admitted feeling highly suspicious of 
the intentions of others and said that someone was always 
watching him and preventing him from getting ahead.  The 
veteran also expressed great anger at his brother, who 
decided to cut off all contact with him and their mother in 
2002, apparently over inheritance issues.  The veteran also 
described an unfulfilling pattern of relationships.  He was 
married for six months in 1971.  He again was in a committed 
relationship for three years in the early 1980s.  Since 1984, 
the veteran has refrained from romantic relationships; he 
said that he lives on borrowed time and is not interested in 
getting close to others.  He reported no friends and said 
that work relationships were mostly strained.  At home, he 
was either alone or with his mother.  As he has a close 
relationship with his mother, the veteran said that he feared 
her death will disinhibit his destructive impulses.  

On examination, the veteran was oriented to person, place and 
time.  His presentation was guarded throughout the four 
interviews which resulted in a minimal therapeutic 
connection.  The report noted that the veteran's mood was 
severely depressed, while his affect was irritated.  It also 
was noted that he was not able to use his intellectual 
resources effectively, which frustrated his career and 
relationship aspirations.  He suffered from suicidal ideation 
throughout his life and attempted suicide shortly after his 
return from Vietnam.  He admitted current suicidal ideation, 
but denied intent as his primary purpose now was caring for 
his elderly mother.  The veteran expressed vague homicidal 
ideation towards his brother, but indicated that he would not 
act as long as his mother was alive.  The report also noted 
that while the veteran's pervasive distrust of others 
compromised both insight and judgment, the veteran 
acknowledged some personal responsibility and stated that his 
difficulty managing his anger interfered with his 
relationships with peers and superiors.

Results of the Mississippi Scale for Combat-Related PTSD 
test, the Keane PTSD Subscale of the MMPI-2 test, the 
Dissociative Experiences Scale (DES) test, and the Beck 
Depression Inventory (BDI) test were consistent with 
diagnoses of PTSD and major depressive disorder.  These 
psychological tests and structured clinical interviews 
revealed a chronic and persistent pattern of severe distress 
which predisposed the veteran to depressive episodes with 
periodic suicidal ideation.  Nevertheless, the veteran was 
noted as unmotivated to address his problems with 
psychological treatment.  The authors of this report found it 
noteworthy that the veteran appeared to be unable to 
establish a useful therapeutic connection and, thus, was 
unlikely to benefit from individual therapy.  A low tolerance 
for frustration and lack of interest in interpersonal 
relationships was counter-indicative for group therapy.  The 
two psychologists diagnosed chronic PTSD and major depressive 
disorder, recurrent and severe without psychotic features, 
and assigned a GAF score of 50.

A January 2005 VA outpatient medical record reflects that the 
veteran said that he would seek treatment with one of the 
VVRP psychologists in the future.

In a signed statement dated in March 2005, the veteran 
indicated that living with PTSD resembled living through tens 
of thousands of 9/11 attacks.  He said that he travelled 65 
miles to work in the Albany VA hospital and that kept him 
constantly depressed and very irritable.  The veteran 
reported that a body bag, blood, urine, or fecal smells can 
send him into so much spatial disorientation at work that he 
either had to leave (which he did many times) or locked 
himself in a closet until the panic stopped.  The medical 
helicopter was what he called a sensor, as were fire alarms, 
people screaming, and other things normal people dealt with 
which made his day terrifying.  He said that he was very 
irritable and lost control easily.  He also described 
checking every window and door and the outside perimeter of 
the house before trying to sleep.  

A July 2005 VA outpatient medical record notes that the 
veteran complained of a recent weight loss (12 pounds over 
the past two months) and had quit smoking.  

In his September 2005 substantive appeal, the veteran stated 
that it took every ounce of his reserve to not hurt someone.  
He said that every day for him was analogous to the trauma 
suffered by those who witnessed the events of 9/11.  He also 
said that he cannot work on hospital wards with people in 
pain or with patients who were suffering.  Smells of urine, 
fecal matter or blood sent him right back to the jungles of 
Vietnam.  Besides this sensitivity at work, the veteran also 
noted that his social contact was limited to his elderly 
mother whom he claimed as a dependent.

B.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that staged rating is appropriate for increased rating 
claims, in general, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The RO assigned the veteran's initial 30 percent rating for 
PTSD under DC 9411.  However, psychiatric disabilities other 
than eating disorders are rated pursuant to the criteria of a 
General Rating Formula.  See 38 C.F.R. § 4.130 (2007).

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2007). 

Considering the medical evidence in light of the above 
criteria, and affording the veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that the criteria for a 70 percent rating for PTSD are 
met. 

Collectively, the pertinent medical evidence of record 
reflects that the veteran's psychiatric symptomatology has 
included social isolation, suicidal and homicidal thoughts, 
anger, irritated effect, intrusive thoughts and 
recollections, hypervigilance, exaggerated startle response, 
chronic sleep disturbance, flashbacks, nightmares, 
depression, anxiety, concentration and memory problems, and 
compromised insight and judgment.

The report of the December 2004 VA examination described the 
veteran as not currently suicidal, but noted that if his 
mother were not alive and he did not need to take care of her 
then he would be actively suicidal.  His December 2004 VVRP 
assessment showed current suicidal ideation.  Both reports 
noted the veteran's vague homicidal ideations, especially 
toward his estranged brother.  

There also is evidence of the veteran's depression and anger 
in both reports, although the VA examiner noted that the 
veteran appeared to control his temper and did not appear 
violent.  Psychological testing in December 2004 showed the 
veteran in severe distress which predisposed him to 
depressive episodes with periodic suicidal ideation.  The 
report of the VA examination showed chronic anxiety and the 
report of the VVRP assessment noted the veteran's exaggerated 
startle response, sleep disturbances, intrusive 
recollections, concentration and memory problems, and his 
compromised insight and judgment.

The veteran reported spatial disorientation at his part-time 
job when he viewed a body bag or blood or smelled urine and 
reported that he could be so disoriented that he either left 
work or locked himself in a closet until the panic was over.

The record also shows social isolation.  The veteran lives 
with his mother, has no friends, and reports that his work 
relationships are mostly strained.  Authors of the December 
2004 VVRP assessment stated that the veteran appeared to be 
unable to establish a useful therapeutic connection and was 
unlikely to benefit from individual therapy.  Such evidence 
also tends to show impairment in the veteran's ability to 
establish and maintain effective relationships.

Overall, the Board finds that the above-described 
symptomatology is suggestive of occupational and social 
impairment with deficiencies in most areas, such as work, 
family relationships, judgment, thinking or mood, consistent 
with a 70 percent rating.  

Likewise, the Board also notes that the assigned GAF score of 
50 is largely consistent with the assignment of a 70 percent 
disability rating.  According to DSM-IV, GAF scores ranging 
from 41 to 50 are indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board emphasizes, however, that the symptoms associated 
with the veteran's PTSD do not meet the criteria for the 
maximum, 100 percent, rating.  As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that neither 
the delineated symptoms nor comparable symptoms are shown to 
be characteristic of the veteran's PTSD.  Evidence of record 
does not indicate that the veteran has exhibited persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

For all the foregoing reasons, the Board concludes that a 70 
percent, but no higher, rating for PTSD is warranted.  In 
reaching this conclusion, the Board has applied the benefit-
of-the-doubt doctrine in determining that a 70 percent rating 
is warranted, but finds that the evidence does not support 
the assignment of any higher rating.  See 38 U.S.C. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 2.103 (2007); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 70 percent rating for PTSD is granted, subject to the legal 
authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


